Citation Nr: 1506517	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a heart condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determination reached by the RO in August 2011 with respect to whether new and material evidence had been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that there appears to be a different issue on appeal still pending at the RO that has not yet been certified to the Board.  Such issue will be the subject of a later decision, if necessary. 

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim for service connection for a heart condition; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the March 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a heart condition was initially denied by way of a March 2008 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2008 rating decision consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Service connection for a heart condition was initially denied because the evidence of record did not document a heart condition in service, within a year of the Veteran's discharge from service, or as a result of service.  The RO also noted that the Veteran's currently diagnosed heart condition was not one that was entitled to presumptive service connection based on herbicide exposure.

Evidence added to the record since the March 2008 rating decision includes VA and private treatment records, lay statements submitted by the Veteran asserting he has ischemic heart disease and is thus entitled to presumptive service connection, VA examinations and opinions, medical articles submitted by the Veteran, and his hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, the medical nature of the Veteran's current heart condition.  Accordingly, the claim for service connection for a heart condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened, and to that extent only, the appeal is granted.



REMAND

The Veteran's claim for service connection for a heart condition has been reopened, but it must still be considered on the merits.  The Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that he has ischemic heart disease and that he is therefore entitled to service connection on a presumptive basis due to his conceded exposure to herbicides.  Although earlier private treatment records indicate that he was initially diagnosed with nonischemic rather than ischemic heart disease, a March 2010 VA examination referenced both nonischemic and ischemic diagnoses.  It is unclear from that examination report whether the diagnoses were based on the Veteran's reports or a review of his treatment records.  A VA opinion obtained in February 2011 stated that the Veteran's treatment records showed a continuing diagnosis of nonischemic heart disease, and an August 2011 VA examination similarly found that the Veteran did not have ischemic heart disease.  However, the Veteran argued during his hearing that his condition is worsening and that he also has ischemic heart disease at this time.  In addition, medical opinions on whether the Veteran's current heart condition, if not ischemic in nature, is directly related to service or to his exposure to herbicides have not been obtained.  Based on the foregoing, the Board finds that an additional VA examination that includes opinions on the nature of the Veteran's current heart condition and on whether it is related to service would aid in adjudication of the claim.

Updated private and VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his heart condition since 2009.  After securing any necessary releases, request any records that are not duplicates of those already contained in the claims file.  

In addition, obtain relevant VA treatment records dated from June 2011 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA heart examination to determine whether he suffers from ischemic heart disease, and if not, to obtain an opinion as to whether any currently diagnosed heart conditions are related to service or to 
his conceded herbicide exposure.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran currently have ischemic heart disease?  Please explain the medical basis for the conclusion reached.

(b) If the Veteran does not have ischemic heart disease, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed heart condition arose during service or is otherwise related to any incident of service, including the Veteran's conceded exposure to herbicides?  Please explain the medical basis for the conclusion reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


